DETAILED ACTION
Response to Amendment
The amendment to the specification and claims was received 7/18/19. Claims 1,2,5,6,7,11,15,16 and 21-25,29-32,34,40,45 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1,2,5,6,7,11,15 and 16, drawn to comparing an observed allelic fraction to the expected allelic fraction, classified in G16B 20/20, Allele or variant detection, e.g. single nucleotide polymorphism [SNP] detection.
II. Claims 21-25,29-32,34,40 and 45, drawn to comparing (via the claimed “converges”) a posterior probability to another posterior probability classified in:
G06N 3/08: using Neural Networks: Learning Methods; or
G16B 40/00: bioinformatics-related machine learning or data mining, e.g., knowledge discovery.
Inventions I and II are related as subcombinations (I:applicant’s fig. 4:data filtering: “Variant Quality Filtering (Table 2)” and II: fig. 4: “Check for Convergence”) disclosed as usable together in a single combination (fig. 4:“single-sample somatic variant calling process”, Brief Description Drawings). The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as detecting similarities and/or differences among allelic fractions, while II is iteratively looking for matches of probabilities of a variant being somatic, germline heterozygous, or homozygous.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
A telephone call was made to Rodney J. Fuller, Reg. No. 46,714 on 6/22/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667